 205318 NLRB No. 17BOILERMAKERS LOCAL 197 (NORTHEASTERN STATE BOILERMAKER EMPLOYERS)1All subsequent dates are in 1994, unless otherwise indicated.2The judge found that in some cases where the Board ordered therespondents to provide photocopies, the respondents had refused
even to permit visual inspection. We believe that the right to photo-
copy is a corollary to the right of access to referral records. We
therefore do not agree that the photocopy holdings in the cases the
judge cited are remedies limited to the circumstances of those cases.
See Carpenters Local 102 (Millwright Employers Assn.), 317 NLRB1099, 1106 at fn. 27 (1995).International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Help-
ers, Local 197 (Northeastern State Boilermaker
Employers) and Wayne D. Vandervoort. Case3±CB±6642July 31, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn May 31, 1995, Administrative Law Judge Joel P.Biblowitz issued the attached decision. The General
Counsel filed exceptions and a supporting brief and the
Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.The judge found that the Respondent did not violateSection 8(b)(1)(A) by refusing the Charging Party's re-
quest for photocopies of referral records. We disagree.The Respondent, in conjunction with its exclusivehiring hall, maintains an out-of-work list. With some
exceptions, when it receives a request from a contrac-
tor for a referral, the Respondent refers the individual
whose name is at the top of the out-of-work list.In May 19941Charging Party Vandervoort believedthat the Respondent referred a number of individuals
whose names were below Vandervoort's name on the
out-of-work list. Vandervoort believed that this had
happened on other occasions.In June, Vandervoort filed a grievance regarding theRespondent's failure to refer him. During a discussion
about the grievance with the Respondent's business
manager, Clouse, Vandervoort asked for photocopies
of the referral list and a record of all job dispatches
for the previous 3 months. Clouse replied that
Vandervoort could observe the documents and make
notes, but he could not have photocopies.The Respondent claimed that the refusal to providephotocopies was justified because the information,
without explanation by a knowledgeable person, could
be misunderstood by a member and because the docu-
ments contained confidential information. The judge
found none of these arguments persuasive, particularly
noting that the confidentiality claim made no sense be-
cause an individual had full access to the information
and could copy by hand even the confidential informa-
tion. Nevertheless, the judge dismissed the complaint
because he found that Board precedent did not extendto requiring a union to allow copying under the cir-cumstances of this case.A union's duty of fair representation includes an ob-ligation to provide access to job referral lists to allow
an individual to determine whether his referral rights
are being protected. Operating Engineers Local 324,226 NLRB 587 (1976). Thus, a union violates Section
8(b)(1)(A)when it arbitrarily denies a member's request forjob referral information, when that request is rea-
sonably directed towards ascertaining whether the
member has been fairly treated with respect to ob-
taining job referrals. [NLRB v. Carpenters Local608, 811 F.2d 149, 152 (2d Cir. 1987), enfg. 279NLRB 747 (1986).]When a member seeks photocopies of hiring hall infor-mation because he reasonably believes he has been
treated unfairly by the hiring hall, the union acts arbi-
trarily by denying the requested photocopies, unless
the union can show the refusal is necessary to vindi-
cate legitimate union interests. Carpenters Local 608,supra at 755±757. See also Carpenters Local 35 (Con-struction Employers Assn.), 317 NLRB 18 (1995).2The record shows that Vandervoort reasonably be-lieved there had been a violation of the hiring hall's
referral procedure and he requested photocopies of the
referral records. We agree with the judge's finding that
the Respondent's purported interests in denying the re-
quest are not persuasive. The record contains no evi-
dence that the request was overbroad, that it would be
burdensome to provide the information, or that
Vandervoort's concern about hiring hall procedures
was unreasonable. We therefore conclude that the Re-
spondent violated the Act as alleged.CONCLUSIONOF
LAWBy arbitrarily denying Wayne D. Vandervoort's re-quest for photocopies of referral records, the Respond-
ent has breached its duty of fair representation in vio-
lation of Section 8(b)(1)(A) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, we shall order the Respondent to honor the 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''1Unless indicated otherwise, all dates referred to here relate to theyear 1994.Charging Party's request for photocopies of referralrecords.ORDERThe National Labor Relations Board orders that theRespondent, International Brotherhood of Boiler-
makers, Iron Ship Builders, Blacksmiths, Forgers and
Helpers, Local 197, Albany, New York, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Arbitrarily denying requests for photocopies ofreferral records from employees who are registered for
referral from its exclusive hiring hall and who reason-
ably believe they have been improperly denied refer-
rals.(b) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Honor Wayne D. Vandervoort's request for pho-tocopies of referral records on payment of reasonable
costs for those photocopies or, alternatively, allow him
to photocopy those records.(b) Post at its facility in Albany, New York, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 3, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to members are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
arbitrarily deny requests for photo-copies of referral records from employees who are reg-istered for referral from our exclusive hiring hall andwho reasonably believe they have been improperly de-
nied referrals.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
honor Wayne D. Vandervoort's request forphotocopies of referral records on payment of reason-
able costs for those photocopies or, alternatively, allow
him to photocopy those records.INTERNATIONALBROTHERHOODOF
BOILER-MAKERS, IRONSHIPBUILDERS, BLACKSMITHS,FORGERSAND
HELPERS, LOCAL197 (NORTH-EASTERNSTATEBOILERMAKEREMPLOYERS)Alfred M. Norek, Esq., for the General Counsel.Bruce C. Bramley, Esq. (Pozefsky, Bramley & Murphy), forthe Respondent.DECISIONSTATEMENTOFTHE
CASEJOELP. BIBLOWITZ, Administrative Law Judge. This casewas heard by me on April 24, 1995, in Albany, New York.
The complaint herein, which issued on October 24, 1994,1and was based on an unfair labor practice charge and an
amended charge that were filed on August 31 and October
21 by Wayne D. Vandervoort, an individual, alleges that
International Brotherhood of Boilermakers, Iron Ship Build-
ers, Blacksmiths, Forgers and Helpers, Local 197 (Respond-
ent) violated Section 8(b)(1)(A) of the Act by arbitrarily and
capriciously denying Vandervoort the right to make copies of
the referral list and job dispatches over the prior 3 months
that are used in its exclusive hiring hall.FINDINGSOF
FACTI. JURISDICTIONRespondent admits, and I find, that the employer-membersof Northeastern State Boilermaker Employers (the Associa-
tion) have been engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATIONSTATUS
Respondent admits, and I find, that at all times materialherein it has been a labor organization within the meaning
of Section 2(5) of the Act.III. FACTSANDANALYSIS
The issue herein called be simply stated; when a union op-erates an exclusive hiring hall (as Respondent does here) and
allows individuals to freely examine its hiring hall and refer-
ral records at its office (as Respondent does here), must the
Union also provide these individuals, on request, with photo-
copies of the referral records (as the Respondent does not do
here)? 207BOILERMAKERS LOCAL 197 (NORTHEASTERN STATE BOILERMAKER EMPLOYERS)2I take official notice that the maximum distance covered is about120 miles.A. The Operation of the Hiring HallThere is no dispute as to the facts here. Respondent hasabout 250 members, half of whom are involved in field con-
struction. Respondent's geographic jurisdiction is solely with-
in the State of New York, running north to Ticonderoga,
west to Johnson City and Utica, south to Saugerties, and east
along the Massachusetts, Vermont, and New Hampshire state
lines.2Admittedly, through its collective-bargaining agreementwith the Association, Respondent operates an exclusive hir-
ing hall in Albany, New York (the office), which is open
Monday through Friday from 7:30 a.m. to 5 p.m. and is
staffed by James Clouse and/or Jerry Gendron, Respondent's
business manager and assistant business manager. It is at that
office that members and nonmembers go to apply for jobs
through the hiring hall. There are two different forms used
regularly at the office. Upon completion of a job, individuals
come to the office and sign a work referral sheet, which is
dated and the individual is given a copy of this form. The
individual's name is then placed on the bottom of Respond-
ent's out-of-work list, which is the list that is employed in
referring individuals to jobs. On the employer side of the
picture the form employed is a requisition form on which
employers list their manpower needs. The information listed
on this form includes the employer's name, the date and time
of the request, and the location of and qualifications for the
job. When a match is made between the out-of-work list and
the requisition form, the name of the employee (or employ-
ees) referred is placed on the requisition form.Obviously, the usual procedure is for the individual at thetop of the out-of-work list to be the first sent out. There are
a number of situations, however, where the employers or the
respondent can select individuals out of order. Two examples
of this are that an employer can select an individual, by
name, to serve as foreman on a job, and the respondent can
select an individual, by name, to serve as steward on the job.
Additionally, the respondent has more latitude in referring
employees to emergency jobs. Finally, referred individual's
names are not removed from the list until they have worked
for 80 hours on the referred-to job. For example, if an indi-
vidual had been at the top of the list, was referred to a job,
and worked for 60 hours when he was laid off, he returns
to the top of the list.The evidence establishes that individuals who come to theoffice are allowed to review the lists and to make whatever
notes they wish; however, they cannot photocopy, or obtain
photocopies, of these lists. As Clouse testified: ``They can
make notes, copy it, ask all the questions about it, but no
photocopies.'' He testified that individuals have come to the
office, asked for and been given the out-of-work list and the
requisition forms, sat down and written out all the informa-
tion on these forms, and he has never denied anybody theirright to do that, but he does not let them take them out of
the office or photocopy them. Clouse testified to a number
of reasons why the Respondent does not allow individuals to
photocopy the out-of-work list. Firstly, because of the excep-
tions to the first-in first-out procedure as discussed above, an
individual would not get a perfectly true picture of his posi-
tion. Additionally, the applicant may still see an individual'sname on the list even though he knows that individual wasalready sent out, but not realize that the name is not taken
from the list until he has been employed for 80 hours at that
job, as also discussed above. Another reason for this restric-
tion as testified to by Clouse was that these documents con-
tain ``a lot of personal information,'' such as social security
numbers and unlisted telephone numbers, and individuals
should not be allowed to photocopy documents containing
this personal information.B. The Events HereinVandervoort testified, and Respondent's out-of-work listestablish, that by August or September he was number one
or two on the list and remained there for about 3 months
without being sent out by Respondent. Vandervoort believed
that, over the prior few months, individuals below him had
been improperly referred to work ahead of him. Between
January 1 and August 31 Vandervoort, who lives about 11
miles from the office, visited the office on about 20 occa-
sions. On about June 6, he asked Clouse for a photocopy of
the referral lists and Clouse told him that he could look at
the lists, make notes, but he could not make photocopies of
the lists. In August, pursuant to a grievance that Vandervoort
filed alleging that he had been denied referrals, Respondent
again denied his request for photocopies of these referral
records. As to why he feels that he needs photocopies,
Vandervoort testified that he believes that the Respondent is
improperly referring individuals and, although he can hand-
copy Respondent's referral records, ``I'd rather have it in
their handwriting, so there would be no question later on in
the grievance procedure.''C. AnalysisThe sole issue here is whether Respondent violated Sec-tion 8(b)(1)(A) of the Act by refusing to give Vandervoort
photocopies of its referral records. There is no evidence that
Respondent was discriminating against him or was conceal-
ing any of its record; Respondent wanted to show him the
records while he wanted copies of the records. Vandervoort
testified that he needed photocopies because, if he used this
information at a grievance about the operation of the referral
system, photocopies would be more useful for him than
handwritten documents. Clouse testified that these records
contained confidential information such as social security
numbers and unlisted telephone numbers, and he did not like
such information being photocopied. Neither of these posi-
tions is very persuasive, certainly not Clouse's. The obvious
question is, what difference does it make whether the docu-
ments were photocopied? The individuals at the office are
given full access to the referral records and could write down
this allegedly personal material.General Counsel relies on three cases herein: Iron WorkersLocal 27 (Morrison-Knudson), 313 NLRB 215 (1993); Oper-ating Engineers Local 513 (Various Employers), 308 NLRB1300 (1992); and Service Employees Local 9 (BlumenfeldEnterprises), 290 NLRB 1 (1988). I find that Operating En-gineers Local 513 and Service Employees Local 9 are clearlydistinguishable. They both involve a union's total failure to
provide individuals with access to the hiring hall records. In
Service Employees Local 9, the administrative law judgefound that the union violated Section 8(b)(1)(A) of the Act 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
by arbitrarily denying the individual's request for its dispatchrecords, and ordered the union to provide him with copies
of these records. This is far from a definitive pronouncement
that individuals are always entitled to photocopies of unions'
referral records. Rather, considering the background, it was
an appropriate remedy in that matter. In Operating EngineersLocal 513, the Union also totally rejected the individual's re-quest for relevant hiring hall records; Administrative Law
Judge Bernard Reis stated: ``An applicant ought to be enti-
tled, as a matter of right, to inspect hiring hall records to de-termine whether his employment opportunities have been, ad-
vertently or otherwise, interfered with.'' (Emphasis added.)
The union was ordered, in that case, to ``make available'' the
information, something substantially less than General Coun-
sel is requesting here.Finally, in Iron Workers, supra, principally relied on byGeneral Counsel, the union's members customarily came to
the union hall to review the union's referral records. The
charging party in that case wrote to the union asking thatthey provide him with a copy of their out-of-work list, which
request the union denied. The administrative law judge and
the Board found that by denying his request for the informa-
tion, the union violated Section 8(b)(1)(A) of the Act. After
making that finding, Administrative Law Judge Gordon
Myatt stated (id. at 218):Having determined that the Union had a duty to pro-vide Snyder with the out-of-work list information, there
remains a question of whether the Union is required to
copy the information and supply it to Snyder, or simply
permit him to inspect and copy the information ... at

the Union's hiring hall in Salt Lake City. Although the
undisputed testimony establishes that members and re-
ferral applicants customarily inspected the referral index
cards at the hiring hall to determine their positions on
the list, I am of the view that the circumstances of this
case require the Union to copy and furnish the referral
information to Snyder.As noted, the Union's territorial jurisdiction coversthe State of Utah and parts of the States of Nevada and
Wyoming. Hence, its membership and referral applicant
pool is widely scattered; as evidenced by the fact that
Snyder lives approximately 150 miles from the hiring
hall. Weighing these factors against the inconvenience
and cost to the Union, I find it reasonable to require
the Union to provide the requested referral information
to Snyder.The facts in the instant matter are clearly distinguishablefrom those present in Iron Workers. Vandervoort lives about11 miles from the union office and went there on about 20
occasions between January and August. The Board and judge
in Iron Workers did not establish a rule that in hiring hallcases individuals are always entitled to photocopies of the
union's hiring hall records. Rather, the judge and the Board
found that in the circumstances of that case, principally
where the individual lived 150 miles from the union office,
it would be less of an inconvenience for the union to provide
him with a photocopy of these records than it would be for
him to have to travel to the union's office to inspect the
records. I find that in the instant matter the Respondent did
all that it was legally required to do. Its records were avail-
able for inspection at its office, without limit except for
copying, and Vandervoort freely took advantage of that proc-
ess, apparently, without any inconvenience. I therefor rec-
ommend that the complaint be dismissed in its entirety.CONCLUSIONSOF
LAW1. The employer-members of the Association have beenengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. The Respondent has been a labor organization withinthe meaning of Section 2(5) of the Act.3. The Respondent did not violate Section 8(b)(1)(A) ofthe Act as alleged in the complaint.[Recommended Order for dismissal omitted from publica-tion.]